internal_revenue_service number release date index number ---------------------- -------------------------- -------------------------------------- ------------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-147424-09 date date ty ------- ty ------- legend taxpayer -------------------------------------- a ------------ b ------------------- year ------- year ------- w ----- x -- y --- z -- date ---------------------------- dear ------------------ this letter is in response to a ruling_request dated ----------------------- submitted on behalf of taxpayer requesting an extension of time to make a consent_dividend election under sec_565 of the internal_revenue_code this request is made pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer is a corporation organized and existing under the laws of the state of a and whose principal_place_of_business is b taxpayer has elected to be treated as a real_estate_investment_trust for federal_income_tax purposes since year taxpayer has w preferred shareholders and x common shareholders taxpayer uses the accrual_method of accounting as its overall_method_of_accounting and files its tax returns on a calendar-year basis taxpayer is engaged in the acquisition ownership and operation plr-147424-09 of commercial real_estate as of the date of taxpayer’s request taxpayer owned y office buildings for the past z years taxpayer has engaged a third-party manager manager to manage taxpayer’s real_estate investments and to handle other administrative matters including coordinating the filing of taxpayer’s tax returns separate groups of employees in manager’s tax department are responsible for the transactional aspects of taxpayer’s business and the tax-reporting and -compliance aspects on date taxpayer timely filed its 1120-reit return for year along with unsigned form 972s consent of shareholder to include specific amount in gross_income for each of taxpayer’s common shareholders however taxpayer represents that as of date it had not obtained properly executed consent forms from its common shareholders taxpayer represents that the failure to obtain properly executed consent forms from its common shareholders before filing its federal return for year was due to a miscommunication between employees of manager’s tax department as to which group_of_employees was responsible for obtaining the common shareholders’ signatures on the consent forms upon discovering the oversight taxpayer secured properly executed consent forms from its common shareholders and filed its request for relief before the service discovered taxpayer’s failure to have properly made the consent_dividend election law and analysis sec_565 of the internal_revenue_code provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1 plr-147424-09 b includes the extended due_date of a return filed pursuant to an extension of time to file sec_1_565-1 also permits taxpayers to file unsigned consent forms with the taxpayer’s return so long as the unsigned consent forms contain the same information as the duly executed originals and the duly executed originals are kept for the taxpayer’s records sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 except as provided in paragraphs b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the plr-147424-09 aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment conclusion based upon our analysis of the facts taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met under the facts represented taxpayer’s failure to make a proper consent_dividend election was not due to the intentional disregard of the tax rules but was an inadvertent error on the part of taxpayer’s tax professionals taxpayer did not affirmatively choose not to file the election taxpayer is not seeking to alter a return position or to use hindsight to request relief finally taxpayer acted promptly in filing its request for relief before the service discovered the failure to make the regulatory election therefore taxpayer did not act unreasonably or in bad faith furthermore granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made nor will any closed years be affected therefore the interests of the government will not be prejudiced by granting the request for relief because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file its consent_dividend election a copy of this letter should be attached to the amended_return filed reflecting the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied whether taxpayer or any entity mentioned in this letter that purports to be a real_estate_investment_trust qualifies as a real_estate_investment_trust under part ii of subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-147424-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt branch chief branch income_tax accounting cc
